Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 26-46 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over (Petrou et al. US 20110131241 A1 hereinafter Petrou) in view of Botchen (US US 9251395 B1)

As to independent claim 26, Petrou teaches a method comprising: 
receiving, from a client device, an image depicting a physical item; [search system receives an image as a visual query of s items (such as restaurant Fig. 22) ¶19 "The client system creates a visual query from the image. Then the client system sends the visual query to a visual query search system"]
providing, to the client device, an initial menu associated with a first establishment, the initial menu including one or more options for the first establishment, and determined based on an initial categorization of a content of the image depicting the physical item; [Fig. 22 illustrates menu for restaurant (establishment) based on results of visual query ¶233 "server system identified a restaurant entity in the visual query called "The City Restaurant" 2201. The front end server identified several client side actions corresponding to "The City Restaurant" entity 2201 and created actionable search result elements for them."]
in response to providing the initial menu, receiving, from the client device that generated the image, an indication to modify the initial menu including the one or more options, [user can replace menu with nearby restaurants based on options such as more button Fig. 22 2214 or selecting a related place Fig. 21 2110 or new search¶232 " the similar and/or nearby results also include actionable search result elements. For example, a button to initiation a phone call to each of the similar results will be provided in some embodiments."; recognizes additional categories Fig. 15, ¶190]
providing, by at least one processor, a second menu to replace the initial menu at the client device, the second menu being associated with a second establishment, and including one or more second options for the second establishment determined based on the additional category information provided by the client device. [nearby restaurants (second establishment) based on options such as more button Fig. 22 2214 or selecting a related place Fig. 21 2110 ¶232 " the similar and/or nearby results also include actionable search result elements. For example, a button to initiation a phone call to each of the similar results will be provided in some embodiments."; recognizes additional categories Fig. 15, ¶190]
Petrou does not specifically teach the indication providing additional category information for the image depicting the physical item.
However, Botchen teaches the indication providing additional category information for the image depicting the physical item; and [Fig. 3 illustrates menu for additional category Col. 4 ln. 39-66 "provide suggested tag 304 and a prompt 308 (e.g., "Select tag?") next to the dotted"] 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify visual search results in Petrou by incorporating the indication providing additional category information for the image depicting the physical item; and disclosed by Botchen would enable recommendation revisions based on computer selected vs manual category because both techniques address the same field of image recognition and by incorporating Botchen into Petrou would enable more effective search results menus helping users avoid sorting through irrelevant results (see Botchen Col. 1 ln 12-25).

As to dependent claim 27, the rejection of claim 26 is incorporated. Petrou and Botchen further teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on location information associated with the image depicting the physical item [Petrou uses GPS associated with client that takes image (associated) for the results ¶25 “receives one or more search results in accordance with both the visual query and the location information from the visual query search system”]

As to dependent claim 28, the rejection of claim 27 is incorporated. Petrou and Botchen further teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on an image detection of the image depicting the physical item. [Petrou the results use visual query ¶19, ¶25 “receives one or more search results in accordance with both the visual query and the location information from the visual query search system”]

As to dependent claim 29, the rejection of claim 28 is incorporated. Petrou and Botchen further teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on the location information associated with the image depicting the physical item and an image detection characters depicting in the image of the physical item. [Petrou the results use visual query and location ¶19, ¶25 “receives one or more search results in accordance with both the visual query and the location information from the visual query search system”]

As to dependent claim 30, the rejection of claim 29 is incorporated. Petrou and Botchen further teach wherein the initial categorization comprises an identity of the physical item, wherein the initial menu including the one or more options are selected based on the initial categorization including the identity and the location information of the physical item. [Petrou the results use visual query and location and includes names of restaurants (identity) ¶19, ¶25-27 “when the identified entity is a restaurant, the respective client-side action is one or more of: initiating a phone call, providing a review; initiating a reservation request, providing mapping information”]


As to dependent claim 31, the rejection of claim 26 is incorporated. Petrou and Botchen further teach wherein the initial menu includes a first graphical user interface menu for a first network site corresponding to the initial categorization. [Botchen menu of links/ads corresponding to recognized object Col. 2 54-67 "indication with at least one resource such as a social network advertisement, a social network page, etc. The system may then provide the resource to the one or more people recognized in the photo"]

As to dependent claim 32, the rejection of claim 29 is incorporated. Petrou and Botchen further teach wherein the second menu includes a second graphical user interface menu for a second network site determined based on the additional category information provided by the client device. [Petrou Fig. 15 illustrates additional categories and menus (network sites/links) ¶190-191]

As to dependent claim 33, the rejection of claim 32 is incorporated. Petrou and Botchen further teach wherein the second menu is configured to transmit at least a first data item to the second network site and to receive at least a second data item from the second network site, wherein the first network site is a different site from the second network site. [Petrou Fig. 15 illustrates different sites and links from the web ¶190-191]

As to dependent claim 34, the rejection of claim 32 is incorporated. Petrou and Botchen further teach receiving, from the first network site, a first set of content to include in the first graphical user interface menu. [Botchen  links/ads corresponding to recognized object Col. 2 54-67 "indication with at least one resource such as a social network advertisement, a social network page, etc. The system may then provide the resource to the one or more people recognized in the photo"]

As to dependent claim 35, the rejection of claim 32 is incorporated. Petrou and Botchen further teach receiving, from the second network site, a second set of content to include in the second graphical user interface menu [Petrou receives descriptions of links/urls like a search engine does from sites ¶99 Fig. 17, 15]

As to independent claim 36, Petrou teaches a system comprising: at least one processor; and at least one memory including program code which when executed by the at least one processor causes the system to provide operations comprising: [system with mediums and processor ¶6 ]
receiving, from a client device, an image depicting a physical item; [search system receives an image as a visual query of s items (such as restaurant Fig. 22) ¶19 "The client system creates a visual query from the image. Then the client system sends the visual query to a visual query search system"]
providing, to the client device, an initial menu associated with a first establishment, the initial menu including one or more options for the first establishment, and determined based on an initial categorization of a content of the image depicting the physical item; [Fig. 22 illustrates menu for restaurant (establishment) based on results of visual query ¶233 "server system identified a restaurant entity in the visual query called "The City Restaurant" 2201. The front end server identified several client side actions corresponding to "The City Restaurant" entity 2201 and created actionable search result elements for them."]
in response to providing the initial menu, receiving, from the client device that generated the image, an indication to modify the initial menu including the one or more options, [user can replace menu with nearby restaurants based on options such as more button Fig. 22 2214 or selecting a related place Fig. 21 2110 or new search¶232 " the similar and/or nearby results also include actionable search result elements. For example, a button to initiation a phone call to each of the similar results will be provided in some embodiments."; recognizes additional categories Fig. 15, ¶190]
providing, by at least one processor, a second menu to replace the initial menu at the client device, the second menu being associated with a second establishment, and including one or more second options for the second establishment determined based on the additional category information provided by the client device. [nearby restaurants (second establishment) based on options such as more button Fig. 22 2214 or selecting a related place Fig. 21 2110 ¶232 " the similar and/or nearby results also include actionable search result elements. For example, a button to initiation a phone call to each of the similar results will be provided in some embodiments."; recognizes additional categories Fig. 15, ¶190]
Petrou does not specifically teach the indication providing additional category information for the image depicting the physical item.
However, Botchen teaches the indication providing additional category information for the image depicting the physical item; and [Fig. 3 illustrates menu for additional category Col. 4 ln. 39-66 "provide suggested tag 304 and a prompt 308 (e.g., "Select tag?") next to the dotted"] 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify visual search results in Petrou by incorporating the indication providing additional category information for the image depicting the physical item; and disclosed by Botchen would enable recommendation revisions based on computer selected vs manual category because both techniques address the same field of image recognition and by incorporating Botchen into Petrou would enable more effective search results menus helping users avoid sorting through irrelevant results (see Botchen Col. 1 ln 12-25).

As to dependent claim 37, the rejection of claim 36 is incorporated. Petrou and Botchen further teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on location information associated with the image depicting the physical item [Petrou uses GPS associated with client that takes image (associated) for the results ¶25 “receives one or more search results in accordance with both the visual query and the location information from the visual query search system”]

As to dependent claim 38, the rejection of claim 37 is incorporated. Petrou and Botchen further teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on an image detection of the image depicting the physical item. [Petrou the results use visual query ¶19, ¶25 “receives one or more search results in accordance with both the visual query and the location information from the visual query search system”]

As to dependent claim 39, the rejection of claim 38 is incorporated. Petrou and Botchen further teach wherein the providing the initial menu further comprises determining the one or more options for the initial menu based on the location information associated with the image depicting the physical item and an image detection characters depicting in the image of the physical item. [Petrou the results use visual query and location ¶19, ¶25 “receives one or more search results in accordance with both the visual query and the location information from the visual query search system”]

As to dependent claim 40, the rejection of claim 39 is incorporated. Petrou and Botchen further teach wherein the initial categorization comprises an identity of the physical item, wherein the initial menu including the one or more options are selected based on the initial categorization including the identity and the location information of the physical item. [Petrou the results use visual query and location and includes names of restaurants (identity) ¶19, ¶25-27 “when the identified entity is a restaurant, the respective client-side action is one or more of: initiating a phone call, providing a review; initiating a reservation request, providing mapping information”]


As to dependent claim 41, the rejection of claim 40 is incorporated. Petrou and Botchen further teach wherein the initial menu includes a first graphical user interface menu for a first network site corresponding to the initial categorization. [Botchen menu of links/ads corresponding to recognized object Col. 2 54-67 "indication with at least one resource such as a social network advertisement, a social network page, etc. The system may then provide the resource to the one or more people recognized in the photo"]

As to dependent claim 42, the rejection of claim 39 is incorporated. Petrou and Botchen further teach wherein the second menu includes a second graphical user interface menu for a second network site determined based on the additional category information provided by the client device. [Petrou Fig. 15 illustrates additional categories and menus (network sites/links) ¶190-191]

As to dependent claim 43, the rejection of claim 42 is incorporated. Petrou and Botchen further teach wherein the second menu is configured to transmit at least a first data item to the second network site and to receive at least a second data item from the second network site, wherein the first network site is a different site from the second network site. [Petrou Fig. 15 illustrates different sites and links from the web ¶190-191]

As to dependent claim 44, the rejection of claim 42 is incorporated. Petrou and Botchen further teach receiving, from the first network site, a first set of content to include in the first graphical user interface menu. [Botchen links/ads corresponding to recognized object Col. 2 54-67 "indication with at least one resource such as a social network advertisement, a social network page, etc. The system may then provide the resource to the one or more people recognized in the photo"]

As to dependent claim 45, the rejection of claim 42 is incorporated. Petrou and Botchen further teach receiving, from the second network site, a second set of content to include in the second graphical user interface menu [Petrou receives descriptions of links/urls like a search engine does from sites ¶99 Fig. 17, 15]


As to independent claim 46, Petrou teaches a non-transitory computer-readable storage medium including program code which when executed by the at least one processor causes operations comprising: [system with mediums and processor ¶6 ]
receiving, from a client device, an image depicting a physical item; [search system receives an image as a visual query of s items (such as restaurant Fig. 22) ¶19 "The client system creates a visual query from the image. Then the client system sends the visual query to a visual query search system"]
providing, to the client device, an initial menu associated with a first establishment, the initial menu including one or more options for the first establishment, and determined based on an initial categorization of a content of the image depicting the physical item; [Fig. 22 illustrates menu for restaurant (establishment) based on results of visual query ¶233 "server system identified a restaurant entity in the visual query called "The City Restaurant" 2201. The front end server identified several client side actions corresponding to "The City Restaurant" entity 2201 and created actionable search result elements for them."]
in response to providing the initial menu, receiving, from the client device that generated the image, an indication to modify the initial menu including the one or more options, [user can replace menu with nearby restaurants based on options such as more button Fig. 22 2214 or selecting a related place Fig. 21 2110 or new search¶232 " the similar and/or nearby results also include actionable search result elements. For example, a button to initiation a phone call to each of the similar results will be provided in some embodiments."; recognizes additional categories Fig. 15, ¶190]
providing, by at least one processor, a second menu to replace the initial menu at the client device, the second menu being associated with a second establishment, and including one or more second options for the second establishment determined based on the additional category information provided by the client device. [nearby restaurants (second establishment) based on options such as more button Fig. 22 2214 or selecting a related place Fig. 21 2110 ¶232 " the similar and/or nearby results also include actionable search result elements. For example, a button to initiation a phone call to each of the similar results will be provided in some embodiments."; recognizes additional categories Fig. 15, ¶190]
Petrou does not specifically teach the indication providing additional category information for the image depicting the physical item.
However, Botchen teaches the indication providing additional category information for the image depicting the physical item; and [Fig. 3 illustrates menu for additional category Col. 4 ln. 39-66 "provide suggested tag 304 and a prompt 308 (e.g., "Select tag?") next to the dotted"] 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify visual search results in Petrou by incorporating the indication providing additional category information for the image depicting the physical item; and disclosed by Botchen would enable recommendation revisions based on computer selected vs manual category because both techniques address the same field of image recognition and by incorporating Botchen into Petrou would enable more effective search results menus helping users avoid sorting through irrelevant results (see Botchen Col. 1 ln 12-25).

Response to Arguments
Applicant's arguments filed 04/28/2022. In the remark, applicant argues that: 	
(1) Takami and Botchen fail to teach "providing, by at least one processor, a second menu to replace the initial menu at the client device, the second menu being associated with a second establishment, and including one or more second options for the second establishment determined based on the additional category information provided by the client device." as recited in amended claim 26 see Takami ¶109-111.

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Petrou in view of Botchen set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Jing et al. (US 8131118 B1) teaches prompting a client when failing a match between image and interest points (see Fig. 2A 215g)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143